Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Nicole Babson.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-12, drawn to a method of treating keratinous substrates, and the species of water-dispersible film-former in the reply filed on 3/2/22 is acknowledged.  The traversal is on the ground(s) that no adequate reasons have been provided to support a conclusion of distinctness.  This is not found persuasive because as described in the requirement for restriction, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product such as the product disclosed in US 2018/0092814 under examples 1-2. In addition, the product of Invention II could be used in a process of applying a composition to a non-keratinous substrate, such as a textile. The burden is on the examiner to provide an example, but the example need not be documented.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn as being drawn to a nonelected invention.
Claims 1-12 are under consideration to the extent that the method comprises the species of a water-dispersible film-former. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/12/20, 1/7/21, and 6/28/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claims 7-9 recite “Surface Tension Value” however, this value is dependent on the conditions that it is measured. The instant specification discloses the surface tension is measured at the air liquid interface for a time period of 5 minutes and that measurements to calculate surface tension value may be performed using Pendant Drop method at room temperature with an Attension Theta Optical Tensiometer. Thus, since the parameters at which the surface tension value is measured are not claimed it is unclear what the parameters are of the test that is being used to achieve this value. Goussard et al. “Predicting the Surface Tension of Liquids: Comparison of Four Modeling Approaches and Application to Cosmetic Oils” disclose that Surface tensions can be measured by numerous methods and for a given compound, significantly different surface tension values can be found, depending on the method used and/or the purity of the liquid (introduction 2"° paragraph). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tish Jett (“Re-learning How To Blush” <http://tishjett.com/2012/02/re-learing-how-to-blush.html>) in view of Comeron et al. (US 2018/0092814). 
Tish Jett teaches a method of treating keratinous substrates (i.e. skin), comprising: applying blush (i.e. applying a makeup setting composition) to cheeks gently layer upon layer until the desired effect is reached (i.e. a keratinous substrate having makeup formed thereon), wherein the composition is a mousse (i.e. wherein the makeup setting composition comprises a gas phase dispersed in a condensed phase).
Tish Jett is silent as to the ingredients of the blush mousse and therefore do not teach the condensed phase comprises a water-soluble or water-dispersible film former. This is made up for by the teachings of Comeron et al. 
Comeron et al. teach foaming cosmetic compositions and mousses comprising: at least one anionic thickening agent; at least two alkaline compounds; and at least one silicone (e.g. abstract; paragraph 0033). Comeron et al. teach that the composition may be a cosmetic product for coloring the face (i.e. blush) (e.g. paragraph 0034). Comeron et al. teach that the composition comprises a water-soluble or water-dispersible film-forming agent (e.g. paragraphs 0152-0155). Comeron et al. teach that the composition provides a stable foam, despite the inclusion of silicone or oils, and benefits product distribution and performance (e.g. paragraph 0008). 
Regarding Claims 1-4, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the composition of Comeron et al. and the method of use of Tish Jett.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the teachings are directed to cosmetic mousses for application to a user’s face, one of ordinary skill would have been motivated in order to provide the benefits of stable foam and improved performance as taught by Comeron et al. 
Regarding Claim 5, Comeron et al. teach the composition is packaged in a container with a mechanical pump (e.g. paragraph 0003, 0005). 
Regarding Claims 6, 10 and 11 Comeron et al. teach the inclusion of 0.001-15%, or 0.5-1.5% film-former, 1-99%, or 80-90% water and a propellant (e.g. paragraphs 0152-0173; Examples). 
Regarding Claims 7-9, see rejection under 112(b) above.  Comeron et al. and Tish Jett are silent as to the Surface Tension Value.  However, the instant Specification links surface tension value to foam collapse (“The results above indicate that compositions with high surface tensions at the air liquid interface create foams that collapse fast”, paragraph 0106). Comeron et al. teach that the foams are stable and have a life span of longer than 1 minute (e.g. paragraph 0007, Examples). Therefore, it would be expected that the surface tension values were also less than about 63, about 60, and about 44 mN/m. In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's surface tension values differ and if so to what extent, from the teachings of Tish Jett and Comeron et al.  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  
Regarding Claim 12, Comeron et al. do not require film-formers which are not water-soluble or water-dispersible.


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619